Citation Nr: 1108349	
Decision Date: 03/02/11    Archive Date: 03/17/11	

DOCKET NO.  06-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1956 to April 1969.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a decision of May 2009, the Board denied entitlement to service connection for posttraumatic stress disorder.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court) which, in a December 2009 Order, vacated the Board's May 2009 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a December 2009 Joint Motion for Partial Remand.  

In May 2010, the Veteran's case was remanded to the RO/Appeals Management Center for further development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of posttraumatic stress disorder.  

2.  An acquired psychiatric disorder is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents to the Veteran's period of active military service.  



CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  An acquired psychiatric disorder was not incurred in or aggravated by active military service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in July 2004.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment and personnel records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment and personnel records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran's current psychiatric disorder is the result of numerous stressful incidents during his period of active military service, including exposure to various chemical agents and/or ionizing radiation, as well as a number of sexual assaults.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); See also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Moreover, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation governing the award of compensation benefits.  38 C.F.R. § 3.303(c) (2010).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing a required inservice stressor.  In that regard, service connection for posttraumatic stress disorder currently requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Where a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (2010).  

In summary, service connection for posttraumatic stress disorder may be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulations; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to the inservice stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Where a posttraumatic stress disorder claim is based on an inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow servicemembers, or clergy.  Evidence of behavior changes following a claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (2010).  

In the present case, a review of service administrative records reveals that, during the Veteran's period of service, he served as a "bomb director."  Awards and commendations given the Veteran included the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, the Meritorious Unit Commendation Ribbon, and the Navy Unit Commendation Ribbon.  

Service treatment records disclose that, in July 1968, during the Veteran's period of active military service, he complained of "tension and anxiety" which occurred in episodes.  Noted at the time was that the Veteran's complaints and/or symptoms were not considered severe.  

During the course of a period of inservice hospitalization for an unrelated medical problem in February 1969, it was noted that the Veteran was to be administratively discharged because of "troubles" within his department.  Also noted was that the Veteran had been experiencing some "trouble" with his wife.  Noted at the time was that the Veteran would not eat, and that he was therefore to be discharged in order to avoid "a hunger strike".  During the Veteran's hospital stay, a number of psychological problems became apparent.  The pertinent diagnosis noted was personality disorder.  

At the time of service separation examination in April 1969, a psychiatric evaluation was within normal limits, and no pertinent diagnosis was noted.  However, a review of service personnel records shows that, just prior to the Veteran's discharge, his leadership and supervisory performance were found to be unsatisfactory, with the result that he was relieved of the supervisorship of the Fire Control Shop.  

At the time of a VA general medical examination in September 1969, no psychiatric diagnosis was noted.  In point of fact, not until June 1975, more than six years following the Veteran's discharge from service, was there noted the potential presence of an acquired psychiatric disorder.  

Significantly, during the course of a private examination conducted at that time, the Veteran expressed "great concern" regarding his exposure to toxins, and appeared to fixate on various parts of his body which "could be wrong in some way."  The Veteran specifically denied hallucinations, and felt that his thinking processes were normal.  However, he complained of monocular diplopia on several occasions in the past, as well as episodes of severe fatigue causing him to sleep perhaps 16 hours a day.  In the opinion of the examiner, there was no exact explanation for the Veteran's recurrent fatigue or monocular diplopia, though he did suspect that the Veteran had a "peculiar personality" which might represent a "simple schizophrenia."  

The Board observes that, following a private evaluation in December 1977, the Veteran received a diagnosis of obsessive personality with paranoia and questionable psychosis, as well as some symptoms suggestive of a conversion reaction.  Moreover, following an indepth psychiatric examination in February 1986, it was the opinion of the examiner that the Veteran was suffering from the natural progression of a paranoid personality disorder which would have existed absent any alleged stress at his former employer.  Noted at the time was that the Veteran had experienced multiple problems getting along with people in authority, and that he had the "classical signs and symptoms" of a paranoid personality disorder.  

At the time of a VA psychiatric examination in June 2010, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned as to what jobs he held while in the Navy, the Veteran indicated that he was a "human test subject, mainly for biological, chemical, and nuclear weapons."  According to the Veteran, his other jobs included aviation-guided missile man, aviation fire control technician, and electronics technician.  Reportedly, for a period of time, the Veteran served aboard the USS Hancock in aviation support, where he ran the electronic shop on the ship.  The Veteran further indicated that he flew in Vietnam combat zones for logistical reasons, as well as in "combat missions."  

When questioned regarding the stressors he experienced while in the military, the Veteran provided the examiner a number of different events, many of which were "fantastic in their description."  According to the examiner, it was unclear whether any of these reported "stressors" had been verified, inasmuch as he could find nothing in the Veteran's claims folder showing they had occurred.  By the Veteran's own account, his stressor events were as follows:  

(1) Reportedly, while at A and P School, the Veteran was exposed to a variety of biological, chemical, and nuclear weapons.  According to the Veteran, on one occasion, he was sent "onto an island after nuclear bomb tests."  The Veteran reported that, as part of the crew on the island, he witnessed the disintegrated bodies of four black men who the military intentionally and strategically had placed on the island to see what effects exposure to nuclear blasts would have on them, depending on their distance from ground zero.  

(2) The Veteran indicated that, as part of the NAVCAD program, he was involved in a midair collision, where the airplane he was flying in crashed into a Navy blimp.  According to the Veteran, two men aboard the blimp were killed.  The Veteran further indicated that the man sitting next to him was decapitated, and that the pilot's body was "100 percent severed from the waist down."  The Veteran gave a long detailed explanation about the pilot speaking with him, advising him to leave the plane before it went up in flames.  According to the Veteran, he was able to escape before the plane exploded.  

(3) The Veteran reported another near-death air explosion at NAVCAD in Norman, Oklahoma.  

(4) The Veteran indicated that, as a human test subject, the military used him to test the suitability of "moonsuits," where subjects would be placed under water in such suits.  The Veteran indicated that his job was to escape from such suits.  According to the Veteran, on one occasion where he was submerged for five minutes trying to escape the suit, he nearly died.  The Veteran further indicated that two men did die as part of this testing, and that the military knew the dangers of the mission, but nonetheless, had him proceed with the task.  

(5) The Veteran reported that, as part of a space exploration experiment, he was placed in a pressurized chamber to simulate space.  The Veteran indicated that the pressure was so great, that it "literally made your blood boil."  According to the Veteran, he very easily could have died in the experiment, but survived to the astonishment of those conducting the experiment.  

(6) The Veteran indicated that, in Vietnam, he flew NABI aircraft which went on missions in North Vietnam.  The Veteran reported that, on one of these missions, he was hit by a missile, and, in self-defense, flew into the plume of a Air Force plane that was spraying Agent Orange.  According to the Veteran, during that incident, he was sprayed with Agent Orange.  

(7) The Veteran further indicated that, while aboard the USS Hancock, an aircraft landing went awry, and the plane in question crashed.  According to the Veteran, he was trapped in the plane, while orders were given to ditch the plane overboard.  Reportedly, the Veteran was able to get out without experiencing any significant injuries.  

(8) The Veteran reported that, while aboard the USS Hancock, a plane "had its wing up, and a worker was conducting routine maintenance."  Reportedly, the pilot of the aircraft "put the wing down," with the result that the man was decapitated.  According to the Veteran, he witnessed this event.  

According to the examiner, the Veteran self-reported each of these incidents.  Moreover, it was unclear whether there had been any verification of the Veteran's reported stressors.  In the opinion of the examiner, if the incidents the Veteran described could be verified, they might be etiologically linked to a later diagnosis of posttraumatic stress disorder.  

When questioned regarding his psychiatric history, the Veteran reported that, while a student at the University of Louisville, while still in the Navy, he was a participant in the Naval Enlisted Scientific Program, where he was studying nuclear physics.  The Veteran indicated that, while he was engaged in that program, a physician who was part of the program and who did not like him set up a situation where he was given large amounts of Thorazine in the hope that he would be declared unfit to become an officer.  According to the Veteran, this physician's intent was to "wash him out of the program."  Once again, the examiner indicated that there was no verification that this event had occurred, and the story seemed "rather odd."  

When questioned regarding his current symptoms and complaints, the Veteran reported a number of odd incidents, including traumatic episodes involving near death experiences.  The Veteran further described other strange experiences in the military, often involving nuclear explosions.  According to the Veteran, in one incident involving a VIP demonstration, "two uranium hemispheres" were brought together, creating a nuclear reaction, in essence, a nuclear explosion.  According to the Veteran, this explosion produced a "blinding white light typical of a nuclear explosion," and though he was able to leave the room without injury, one man did, in fact, die.  According to the examiner, the Veteran's description of this event "appeared unbelievable and casual."  The Veteran additionally reported being exposed to radiation following "a couple of nuclear explosions at Point Mugu."  According to the Veteran, as a result of this exposure, he contracted radiation sickness, and, while being treated, was "sexually assaulted for four days by the barracks officer at Point Mugu."  According to the examiner, the Veteran told "other unbelievable stories," among them one in which he shut down a nuclear reactor in the Washington, D.C. area sometime in the 1970's.  Reportedly, (later president) Jimmy Carter was the officer in charge of the cleanup, and, according to the Veteran, it was his quick reaction that prevented a major catastrophe.  Significantly, in the opinion of the examiner, the Veteran's descriptions defied reality.  While the Veteran denied experiencing either auditory or visual hallucinations, he did report other "odd behavior."  For example, the Veteran indicated that he had been an environmental activist, and had tried to run for political office in the San Jose, California, area.  However, according to the Veteran, the police had arrested him over 50 times for some form of assault.  The Veteran indicated that the police had harassed him, and used a police helicopter to destroy his house.  Moreover, they had on occasion broken into his home and assaulted his daughter.  Other odd thinking included the Veteran's description of a VA psychologist in California who reportedly was trying to "set him up."  According to the Veteran, this psychologist was trafficking in Vietnamese child prostitutes."  

When further questioned, the Veteran indicated that, when he saw a plane "veer off," he would have a "startle response."  Other than that, the Veteran reported no posttraumatic stress disorder symptomatology.  According to the examiner, he had reviewed the Veteran's claims folder, and found no evidence of any mental health treatment.  However, the Veteran's VA Form 2507 did mention complaints of anxiety in the military.  According to the examiner, he was unable to locate any record in the Veteran's claims folder pertaining to such treatment.  The only thing he did find was the report from an assistant professor of neurology at Stanford University, who suggested that the Veteran had symptoms consistent with a bipolar disorder.  

On mental status examination, the Veteran's hygiene and grooming were appropriate, with no evidence of any deficit in his interactions.  The Veteran was very talkative and circumstantial, and it was necessary to "cut him off" and redirect him on occasion.  The Veteran was logical and coherent, though he did appear to have some delusional thoughts with accompanying paranoia.  The Veteran denied any auditory or visual hallucinations, and similarly denied any suicidal or homicidal ideation.  However, the Veteran's insight was poor, and his judgment below average.  While the Veteran's intellect appeared high, his mood was euthymic, and his range of affect broad.  At the time of examination, there was no evidence of any deficit in memory.  The pertinent diagnosis noted was psychotic disorder, not otherwise specified.  According to the examiner, the Veteran described a number of traumatic experiences from his military career which included multiple air accidents, as well as exposure to multiple nuclear attacks.  The Veteran additionally described odd health problems, as well as being the target of a conspiracy by a police organization.  According to the examiner, the incidents described by the Veteran were at times bizarre and defied reality, having both delusional and paranoid qualities.  Under the circumstances, the Veteran was given a diagnosis of psychosis, not otherwise specified, despite no evidence of hallucinations.  Significantly, the Veteran reported no ongoing mood disturbances, including manic symptoms.  In the opinion of the examiner, the Veteran did not meet the criteria for posttraumatic stress disorder, and, accordingly, was not being given that diagnosis.  Moreover, given that the Veteran was 71 years old, the possibility of an organic or medical factor coming into play remained a possibility.  Nonetheless, given the lack of reports or findings in the Veteran's claims folder regarding mental health history, the examiner was unable to make any sort of nexus or connection between the Veteran's disorder and his behavior/functioning in the military.  


In an addendum to the aforementioned psychiatric examination dated in August 2010, the examiner indicated that the Veteran's claims folder had been reviewed, and that there were, in fact, inservice complaints of anxiety, in addition to evidence that the Veteran had received treatment for a head injury, and was diagnosed with tension and anxiety in 1964.  Apparently, the Veteran had also received a diagnosis of personality disorder in 1969.  

According to the examiner, during the course of the VA examination conducted in June 2010, no anxiety disorder or personality disorder was diagnosed.  Moreover, there was no evidence that the Veteran suffered from either of those conditions.  The diagnosis at the time of the June 2010 examination was psychotic disorder, not otherwise specified.  According to the examiner, this disorder belonged to a "separate and distinct" category from anxiety disorders or personality disorders, with the result that there was "no relationship" between the diagnosis of psychotic disorder not otherwise specified and the diagnoses given the Veteran in the military (i.e., anxiety, personality disorder).  Additionally, in reviewing the Veteran's service treatment records, the examiner found no evidence of a psychotic disorder diagnosis or evidence of delusional thought processes.  Accordingly, without any credible evidence, it appeared less likely than not that the Veteran's current psychiatric condition was acquired in service.  

As noted above, among the "stressors" responsible for his alleged posttraumatic stress disorder, the Veteran has reported exposure to chemical agents, as well as ionizing radiation.  However, notwithstanding investigations by the Defense Threat Reduction Agency and the National Nuclear Security Administration, no such exposure has been verified.  Moreover, there currently exists no evidence that, at any time during the Veteran's period of active military service, he was the subject of a sexual assault or assaults.  While it is true that, for a portion of the Veteran's service, he was, in fact, onboard the USS Hancock while that vessel was engaged in combat operations off the coast of Vietnam, there is no indication that the Veteran's onboard service resulted in the development of a posttraumatic stress disorder.  





The Board acknowledges that, on various occasions, the Veteran has received diagnoses of "questionable" posttraumatic stress disorder, and/or a "history" of posttraumatic stress disorder.  However, those diagnoses were clearly based exclusively upon history provided by the Veteran, inasmuch as no rationale was given for the diagnoses offered.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Significantly, the entire weight of the evidence is to the effect that the Veteran does not, in fact, suffer from a posttraumatic stress disorder.  Moreover, to the extent the Veteran suffers from a psychosis, that disorder (in the form of schizophrenia) was first shown more than six years following his discharge from service, and, according to a VA examiner, is "less likely than not" related to an incident or incidents of the Veteran's period of active military service.  

The Board acknowledges that, while in service, the Veteran did receive a diagnosis of personality disorder.  However, and as noted above, in the opinion of a VA examiner, the Veteran does not currently suffer from a personality disorder.  Even assuming, for the sake of argument, that the Veteran does suffer from a personality disorder, such a disability is not an appropriate subject for a potential grant of service connection under the applicable law and regulations.  See 38 C.F.R. § 3.303(c) (2010).  

The Board has taken into consideration the Veteran's contentions regarding the origin of his alleged posttraumatic stress disorder.  However, the Board finds the aforementioned opinion of a VA psychologist highly probative, because that opinion was based upon a full review of the Veteran's claims file and medical records, including all evidence regarding the nature and etiology of the Veteran's alleged posttraumatic stress disorder.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toynes v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran does not suffer from a posttraumatic stress disorder, and that, to the extent he suffers from another acquired psychiatric disorder, that disorder did not have its origin during his period of active military service.  

The Board acknowledges the Veteran's statements regarding the origin of his claimed psychiatric disability.  However, in determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the case at hand, the inconsistency and implausibility in the record weighs against the Veteran's credibility regarding the nature and etiology of the disability at issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Moreover, the Board rejects the Veteran assertions to the extent that he seeks to etiologically relate his current psychiatric disability to an incident or incidents of service.  As noted above, there currently exists no evidence that any of the incidents alleged to have occurred in service did, in fact, occur.  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current psychiatric disorder, or claimed posttraumatic stress disorder, with any incident or incidents of his period of active military service.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder) must be denied.  




ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


